Mr. Justice Van Orsdet.
delivered the opinion of the Court:
The court below in its opinion attached no importance to the fact that these parties for a long period of time had been conducting transactions similar to the one sued upon, and that it had in all instances been the custom for plaintiff to send its bill to defendants, made out in their name, and for which in each instance it received in payment thereof defendants’ chock. We think the question of defendants’ liability turns largely upon this conceded fact. One set of the briefs was for use in the supreme court of South Carolina. Tt is inconceivable that plaintiff would have printed and delivered the briefs, if dependent upon the client for payment, without either the money in advance or an assurance that the attorneys would pay the bill. While it is stipulated that no such guaranty was expressly given by defendants, we think there was an implied assurance to that effect arising out of the custom which had been established between the parties in past transactions. In Wires v. Briggs, 5 Vt. 101, 26 Am. Dec. 284, a case in which it was held that an attorney was not liable for the costs of the service of a writ, the rule of implied liability was stated as follows: “It is true that in some cases the law may imply a promise on the part of a lawyer to pay fees for the services of client’s writs; as where the officer had been in the constant practice of charging his fees for such services to the lawyer, who from time to time had settled such charges without questioning their legality; from such practice the law may imply a promise to pay for subsequent services.”
Unquestionably, it is a settled rule of the common law that *310where one contracts with the agent of another, and the contracting party is apprised of the agency, the principal, and not the agent, is. responsible. In other words, an agent is not generally liable when transacting business for a disclosed principal. It must be conceded in this case that plaintiff had notice on the face of the briefs printed of defendants’ agency and the names of their principals. While it is true that an attorney is the agent of his client, the relation between them, we think, is such that it calls for some modification of the general rule which the law recognizes as existing between principal and agent. In ordinary transactions, the agent is subordinate to the principal, the principal standing out as the real actor, and the agent merely. as a subordinate representative. But the relation between attorney and client is different. The attorney has complete charge of the litigation, is so recognized by the court, and, as such, dominates in all matters pertaining to the conduct of the litigation. “While in one sense the client is the principal and the attorney the agent, and while the attorney is professionally and constantly acting for clients, whose names from the records of the courts and other means of publicity are almost always known or may be so, yet there are peculiarities in his case which make it necessary to apply to it with some qualification the general principles of agency. In most cases- of agency the principal is what the name imports, —the leading person in the transaction. The agent is, as the term implies, a mere subordinate, important only as the representative of the principal; often representing only one principal. An attorney at law, on the other hand, occupies a position of recognized importance in itself, not infrequently of great prominence before the public, in which he often has a large number of clients, his relations'to whom are full of detail, and who are little noticed by the public.” Heath v. Bates, 49 Conn. 342, 44 Am. Rep. 234. The attorney usually determines what steps are to be taken in his client’s interest, and the acts of the attorney in the conduct of litigation are binding upon the client. We therefore deem the just and equitable rule of law thus established to be that, in the absence *311of express notice to the contrary, court officials and persons connected, either directly or indirectly, with the progress of the litigation, may safely regard themselves as dealing with the attorney, instead of with the client. This applies not only to obligations incurred by the attorney for actual costs attending the litigation, but to the necessary expenses of attorneys, including the printing of briefs, which are not chargeable as costs in the case.
The court below attached great importance to the rules of court as imparting legal notice to plaintiff as to the filing and distribution of briefs in pending cases. Rules of court have the force of statutes to the extent of their operation. They are for the control of officers of the court, including attorneys and litigants, “and are binding upon the court, and upon the suitors and those who represent suitors.” District of Columbia v. Roth, 18 App. D. C. 547. It would be extreme, indeed, to hold the rules of the supreme court of South Carolina legal notice to plaintiff of the disposition to be made of the briefs it was printing for the use of defendants. Besides the rules' of the court in South Carolina, as in every other jurisdiction, impose the duties relative to the disposition of briefs equally upon the attorney and the litigant. The rules of court, therefore, have little, if any, bearing upon this case.
The judgment is reversed with costs, and the cause remanded for further proceedings not inconsistent with this opinion.

Reversed and remanded.